DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to Invention II non-elected without traverse.  Accordingly, claims 11-20 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL CLAIMS 11-20.
REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a plurality of fin structures, disposed on the insulation layer; a supporting dielectric layer, fixing the fin structures at waist parts of the fin structures; and a gate structure layer, disposed on the supporting dielectric layer and covering a portion of the fin structures, wherein a part of each of the fin structures between the insulation layer and the supporting dielectric layer is exposed by an air space ”, in the combination required by the claim.
Claims 2-8 are allowed by virtue of their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. [US 2007/0134864 A1] discloses a transistor first substrate, an insulation layer, disposed on the first substrate, a plurality of fin structures, disposed on the insulation layer, a supporting dielectric layer, fixing the fin structures at waist parts of the fin structures and a gate structure layer, disposed on the supporting dielectric layer and covering a portion of the fin structures. Anderson et al. does not disclose a part of each of the fin structures between the insulation layer and the supporting dielectric layer is exposed by an air space.
Cheng et al. [US 2017/0338323 A1] discloses a transistor with a plurality of fin structures disposed on the insulation layer, a dielectric layer and a gate structure layer, disposed on the dielectric layer and covering a portion of the fin structures. Cheng et al. does not disclose a part of each of the fin structures between the insulation layer and the supporting dielectric layer is exposed by an air space.
Cheng et al. [US 2018/0122800 A1] discloses a transistor with a plurality of fin structures disposed on the substrate with air gaps between the fins. Cheng et al. does not disclose a plurality of fin structures disposed on the insulation layer or a part of each of the fin structures between the insulation layer and the supporting dielectric layer is exposed by an air space.
Lee et al [US 2017/0256456 A1] discloses a transistor with a plurality of fin structures disposed on the substrate with air gaps between the fins. Lee et al. does not disclose a plurality of fin structures disposed on the insulation layer or a part of each of the fin structures between the insulation layer and the supporting dielectric layer is exposed by an air space.
Chen et al. [US 2014/0246731 A1] discloses a transistor with a plurality of fin structures disposed on the substrate with air gaps between the fins. Lee et al. does not disclose a plurality of fin structures disposed on the insulation layer or a part of each of the fin structures between the insulation layer and the supporting dielectric layer is exposed by an air space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891